Title: To Thomas Jefferson from Daniel Carroll Brent, 17 February 1803
From: Brent, Daniel Carroll
To: Jefferson, Thomas


          
            Sir/ 
            Feby. 17th. 1803
          
          It is difficult to ascertain the quantity of stone that can be raised in a given time by a given number of hands—because the rock is buried in the earth from 6 to 16 feet, & it cannot be known whether it is good or will cut well, untill the earth is removed, the removeing of which constitutes a considerable portion of the labour in quarrying; & it not unfrequently happens that the rock either is not good or will not cut, & the labour & time taken up in removeing the earth is lost—
          In the year 1797 a company I was concerned in delivered at the City wharf 900 Tons of stone, & I think more than 100 Tons remained in the quarry—this was done by about 26 hands hired by the year, including, in that number, 2 Overseers, 1 blacksmith & his striker, 1 cooke, 1 skipper & 3 watermen; in addition to this labour we, in the summer, hired hands by the month—not haveing the weekly returns of the hands here, I cannot state the amount of this labour, but from my best recollection I am confident it did not exceed that of 10 hands by the year, & I think less than that of five— 
          It is proper to observe that every thing was well prepared to commence with the year—no time was lost, that the hands hired by the year were well experienced in quarrying & were chosen from the best of those who had been accustomed to this work—that I think as many equally good hands cannot be got at present, that more stone cou’d then be raised in that quarry, than any other on aquia creek, as there was less dirt to remove, & the stone cut better—I have written to Virginia on this subject & so soon as the answers return you shall know the result—
          I have to apologize for not sending in this sooner, but, I was kept up almost the whole of Tuesday night—with real respect I am Sir yr. obt. Sevt.
          
            Daniel C Brent
          
        